Citation Nr: 0100367	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-05 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for pulmonary 
hypertension and right ventricular dysfunction secondary 
to residuals of a left upper lobectomy due to carcinoma.

2. Entitlement to a compensable disability evaluation for a 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Togus, Maine, Department of 
Veterans Affairs (VA) Regional Office (RO).  

(The claim of service connection for pulmonary hypertension 
and right ventricular dysfunction secondary to residuals of a 
left upper lobectomy due to carcinoma is the subject of a 
remand immediately following this decision.)


FINDING OF FACT

The veteran has a history of two surgical repairs for a left 
inguinal hernia during service with no current complaints, 
evidence of recurrence of the hernia, weakness of the 
abdominal wall at the operative site, or symptomatic 
scarring.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
left inguinal hernia are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7338 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that volume 1 of the veteran's 
claims folder is missing and has been determined to be lost.  
While the Board generally reviews the veteran's entire claims 
folder when evaluating a claim for an increased disability 
rating in an effort to adjudicate the claim within the 
context of the history of the disability, see e.g. Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), 38 C.F.R. § 4.1, in 
this case, the veteran has provided the history of his hernia 
disability on VA examination in September 1998.  When viewed 
in light of the fact that the hernia disability has been 
rated at the noncompensable level for many years, the Board 
concludes that the absence of volume 1 is not critical to the 
issue and that there is no prejudice to the veteran in 
proceeding with adjudication as to the current level of 
disability attributable to the left inguinal hernia.  See 
e.g. Bernard v. Brown, 4 Vet. App. 384 (1993), Francisco v. 
Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected left inguinal hernia is 
currently rated at the noncompensable level, effective since 
November 1974, pursuant to Diagnostic Code 7338.  To warrant 
a compensable rating, the hernia must be postoperative and 
recurrent although readily reducible and well supported by a 
truss or a belt.  Diagnostic Code 7338.  Higher ratings 
require findings of a recurrent hernia that is not well 
supported, or not readily reducible, or a hernia that is 
irremediable.  Id.  

After careful review of the evidence of record, and in 
particular the findings noted on VA examination in September 
1998, the Board concludes that entitlement to a compensable 
evaluation for the veteran's left inguinal hernia is not 
warranted.  

On VA examination in September 1998, the appellant reported 
that he had undergone surgical repair of the left inguinal 
hernia on two occasions during service.  He further noted 
that he had satisfactory results from the surgery and that 
there was no recurrence of the hernia.  The examiner 
indicated that the veteran had no complaints related to the 
past inguinal hernia surgeries.  On physical examination, the 
left hernia repairs appeared to be tight and there was no 
evidence of an inguinal hernia or any weakness in the 
abdominal wall at the operative site.  The diagnosis was 
status postoperative repair with satisfactory result and no 
recurrence or significant residuals.

Although the appellant has submitted private treatment 
reports that reflect that he was examined on numerous 
occasions for various unrelated disorders from 1997 to 1999, 
the only significant reports document complaints of abdominal 
discomfort.  However, these complaints were attributed to a 
non-service-connected ventral hernia associated with an 
abdominal aneurysm repair.  There is no suggestion by the 
evidence that the service-connected left inguinal hernia has 
recurred or become disabling in any way.   This is so even 
though the veteran has been extensively evaluated on a 
regular basis over the past several years for various 
difficulties.

In view of the above and the lack of any showing that the 
hernia has recurred or is debilitating in any way, 
entitlement to a compensable disability evaluation is not 
warranted.  The veteran's assertions regarding an increase in 
severity of the left inguinal hernia have been carefully 
considered; however, when viewed in light of the medical 
evidence of record as summarized above, these contentions are 
not found to be of sufficient probative value to serve as the 
basis for awarding a compensable evaluation.  The medical 
evidence of record simply does not confirm the presence of 
left inguinal hernia residual symptoms such as to support a 
compensable evaluation, even when the criteria for a rating 
based on symptoms due to scarring are considered.  38 C.F.R. 
§ 4.118 (2000) (to be awarded a compensable rating, scarring 
must be tender and painful on objective demonstration, poorly 
nourished with repeated ulceration, or otherwise affecting 
function).  In fact, the evidence documents that the left 
inguinal hernia has not recurred and that it is well healed 
without any significant residuals.  Accordingly, entitlement 
to a compensable disability evaluation for the residuals of a 
left inguinal hernia is not warranted.

It is the Board's conclusion that VA has fulfilled the duty 
to assist in this case, as required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been afforded an examination by VA, 
and there is nothing in the file to suggest that additional, 
relevant medical records exist or can be obtained.  
Additionally, in light of the available record, as explained 
above, there is no reasonable possibility that further 
evidentiary development would aid in substantiating the 
veteran's claim.  Under the circumstances, the Board finds 
that adjudication of this claim, without referral to the RO 
for initial consideration under the Veterans Claims 
Assistance Act of 2000, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

A compensable disability evaluation for left inguinal hernia 
is denied.


REMAND

In correspondence received by VA in April 2000 and accepted 
as the veteran's Substantive Appeal, the veteran, among other 
things, requested that he be afforded a VA examination to 
determine whether his pulmonary hypertension and right 
ventricular dysfunction are related to a service-connected 
disability.  In November 1999, the veteran underwent a VA 
respiratory examination during which the VA examiner 
concluded that the pulmonary hypertension and right 
ventricular dysfunction were likely the result of left 
ventricular cardiomyopathy secondary to aortic incompetence, 
mitral valve incompetence and coronary artery disease.  
However, the examiner did not comment on whether the 
pulmonary hypertension and right ventricular dysfunction was 
in any way made worse by service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Accordingly, this aspect of the veteran's claim must be 
addressed by a medical professional prior to appellate 
review.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In addition, the RO should undertake additional efforts to 
locate volume 1 of the veteran's claims folder, which was 
previously filed in the Inactive Records Section of the 
Adjudication Division.  The RO should also check with the 
Appellate Litigation Staff of the Office of the General 
Counsel to whom the claims folder was temporarily transferred 
in September 1997.  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claim of service connection, this case is REMANDED for 
the following actions:

1. The RO should ask the veteran, with 
the assistance of his representative, 
to identify dates, locations and names 
of all government and/or private 
health care providers and/or 
facilities where he has been treated 
for pulmonary hypertension and right 
ventricular dysfunction.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the veteran.  If private 
medical treatment is reported and 
those records are not obtained, the 
veteran and his representative should 
be informed and afforded an 
opportunity to obtain the records.  
Efforts to obtain any records that are 
not already on file should be 
documented and any evidence received 
in response to the RO's requests 
should be associated with the claims 
folder.

2. Upon completion of the above, the RO 
must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  An examination 
should be conducted and a medical 
opinion should be sought to ascertain 
whether the veteran's pulmonary 
hypertension and right ventricular 
dysfunction were caused by or 
aggravated by the service-connected 
residuals of a left upper lobectomy, 
or any other service-connected 
disability.  See Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

3. The RO should undertake efforts to 
locate volume 1 of the veteran's 
claims folder.  The search effort 
should include contacting the 
Appellate Litigation Staff of the 
Office of General Counsel to whom the 
folder was transferred in 1997.  If 
the volume cannot be found, efforts to 
reconstruct it should be undertaken.  
All action taken in this regard and 
the results thereof should be 
documented.

4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination report 
to ensure that it complies with the 
directives of this remand.  If the 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

5. Thereafter, the RO should re-
adjudicate the claim addressed in this 
remand, to include consideration of 
aggravation of pulmonary hypertension 
and right ventricular dysfunction by a 
service-connected disability.  Allen, 
supra.  The RO must consider all the 
evidence of record, including that 
obtained as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


